DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 10, 12 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Habbel (US 2014/0097266).

Regarding claim 1, Habbel discloses a sensor mounting assembly for a heating, ventilation, and/or air conditioning (HVAC) unit, comprising: a cover (unlabeled plate in Fig. 2 which is attached to outside of ductwork 11 and which has sensor 28 and its bracket attached on the inside of ductwork) configured to couple to a panel of the HVAC unit 10 (see Fig. 2 showing cover attached to outside of ductwork straight side which is a panel) and occlude an opening formed in the panel (Id., cover occludes opening); and a sensor support (u-shaped bracket in Fig. 2 on inside of duct attached to sensor 28) configured to couple to the cover and support a sensor 28 coupled to the sensor support, wherein the sensor support is configured to 

Regarding claim 2, Habbel discloses a fastener configured to couple the cover to the sensor support (see Fig. 2, nut and bolt), wherein the sensor support includes a U-shaped flange defining a channel configured to receive a distal end of the fastener in an assembled configuration of the sensor mounting assembly (Id., sensor support is a u-shaped flange bracket with nut and the bolt it is attached to from cover on ductsork, extending into inside of U).

Regarding claim 3, Habbel discloses the sensor 28 and an additional fastener configured to couple the sensor to the sensor support (see Fig. 2, fastener screw which connects sensor 28 to U-shaped bracket inside ductwork), wherein the channel is configured to receive an additional distal end of the additional fastener in the assembled configuration of the sensor mounting assembly (Id., end of fastener is in U part of bracket).

Regarding claim 4, Habbel discloses an additional fastener configured to couple the cover to the panel of the HVAC unit without an additional distal end of the additional fastener extending into the channel in the assembled configuration of the sensor mounting assembly (see Fig. 2, nut and bolt fasteners which connect the cover to the ductwork panel).

Regarding claim 6, Habbel discloses the assembly comprising the sensor 28, wherein the cover is configured to couple to a first side of the sensor support, and the sensor is 


Regarding claim 9, Habbel discloses a heating, ventilation, and/or air conditioning (HVAC) unit, comprising: a housing 11 configured to receive an air flow directed through the HVAC unit, wherein the housing includes a panel and an opening formed in the panel (see Fig. 2, side of ductwork 11 is a panel and has an opening covered by a cover to which sensor 28 is attached); and a sensor mounting assembly including a first plate configured to couple to an exterior surface of the panel (Fig. 2, plate to which bracket and sensor 28 is attached) and occlude the opening (Id.), and including a second plate configured to couple to the first plate and extend through the opening into the housing (U-shaped bracket attached to cover has a center plate portion), wherein the second plate is configured to couple to a sensor 28 (see Fig. 2).

Regarding claim 10, Habbel discloses the unit comprising the sensor 28 and a controller 50 configured to couple to the exterior surface of the panel (controller is part of unit 30 which is built and configured so that it can mount to any outside panel surface of the HVAC unit; see Figs. 2-4 and 7 and pars. 0068-0069), wherein the sensor 28 is configured to communicatively couple to the controller 50 (see Figs. 2 and 6 and par. 0077, sensor connects to controller 50 through wire 32).

Regarding claim 12, Habbel discloses that the second plate includes a flange configured to abut the first plate (vertical portion of U bracket with fastener) and form a space between the first plate and a body of the second plate in an assembled configuration of the sensor mounting assembly (see Fig. 2).

Regarding claim 16, Habbel discloses that the first plate has a first hole receiving a first fastener coupling the first plate to the panel (see bolt and nut that fasten first plate to ductwork panel 11 in Fig. 2) and the first plate has a second hole receiving a second fastener coupling the second plate to the first plate (see Fig. 2, bolt and nut fastening middle of first plate to U-shaped bracket which has the second plate).

Regarding claim 17, Habbel discloses that the second plate has a third hole receiving a third fastener coupling the sensor to the second plate (see Fig. 2, fastener that couples sensor 28 to u-shaped plate is a bolt and nut which must have a hole to fasten through).

Regarding claim 18, Habbel discloses that the first fastener does not extend through the second plate, the second fastener does not extend through a sensor mounting portion of the second plate, and the third fastener does not extend through the first plate (see Fig. 2, and labeled reproduction below).

[AltContent: textbox (First fastener)][AltContent: textbox (Second fastener)][AltContent: textbox (Third fastener)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    676
    1222
    media_image1.png
    Greyscale



Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Etemadi (US 2020/0056793).

Regarding claim 1, Etemadi discloses a sensor mounting assembly for a heating, ventilation, and/or air conditioning (HVAC) unit, comprising: a cover 40 (with portions 52,56) configured to couple to a panel of the HVAC unit and occlude an opening formed in the panel (see par. 0056 and Figs. 2 and 3, showing the cover 40, which is the housing of unit 12 coupled to outside of HVAC panel and covering an opening to the inside); and a sensor support 106,116,118 configured to couple to the cover (see Fig. 9, showing support structure coupled to cover 40,52,56) and support a sensor (CO sensor 112, differential pressure sensor 114, and other sensors, see par. 0072) coupled to the sensor support, wherein the sensor support is 

Regarding claim 7, Etemadi discloses there being a plurality of sensors including the sensor, wherein the sensor support is configured to support the plurality of sensors, and the plurality of sensors includes a temperature sensor, a carbon dioxide sensor, a humidity sensor, a smoke sensor, or any combination thereof (par. 0072, carbon monoxide sensor 112 and a temperature sensor are on the board 106 which is part of the sensor support).

Regarding claim 8, Etemadi discloses that the cover comprises a plate with a lip that extends crosswise away from a mounting portion the cover (see Fig. 8, showing back side 54 of cover and lip running below opening 60 that extends crosswise away from unlabeled mounting boss; see labeled reproduction of Fig. 8 below).
[AltContent: textbox (mounting portion)][AltContent: arrow][AltContent: textbox (lip)][AltContent: arrow]
    PNG
    media_image2.png
    931
    854
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habbel (US 2014/0097266).

Regarding claims 13 and 14, Habbel does not explicitly teach using a second sensor mounting assembly for mounting to an additional sensor through an additional opening in the HVAC panel. However, this is simply a duplication of the sensor support assembly already disclosed by Habbel. Since the details of the sensor assembly are taught by Habbel, adding an duplicate sensor in a slightly different location on the HVAC unit panel would have been obvious to one of ordinary skill in the art because it is generally known to add additional duplicate sensors in a sensing assembly for back-up and redundancy purposes, and adding a second sensor mounting assembly and sensor would require no special innovation because it is simply duplicating the already known and taught sensor assembly in the same manner. Note that any duplication of the sensor and placement in a different physical location on the HVAC panel would physically have to result in it sensing some at least slightly different air flow, that can be called an “additional air flow.” 


Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habbel (US 2014/0097266) in view of Koplin (US 6,554,697).

Regarding claim 5, Habbel the limitations of claim 1 as set forth above and discloses a wire extending 32 extending from the sensor 28 through the cover to a controller 50 of the HVAC unit (see Fig. 2 and Fig. 6; and see par.0077), but Habbel does not disclose details of how the wire traverses the cover, including a grommet. Koplin discloses using a grommet 24a in a plate type cover 32 in order to allow a wire to traverse through the cover (see Fig. 5 and col. 8 lines 37-49). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a grommet in a cover for allowing a wire to traverse the cover, as taught by Koplin, in the cover of Habbel, because it provides the advantage of allowing a wire to pass through the cover while providing the flexibility of having a traverse opening that is adjustable to fit any particular size of wire without excess opening space letting air out through the hole.


Regarding claim 11, Habbel discloses the limitations of claim 10 as set forth above and discloses an electrical connection 32 configured to route from inside to outside the first plate and connect to the controller 50 to communicatively couple the sensor to the controller ((see Fig. 2 and Fig. 6; and see par.0077), but Habbel does not disclose details of how the electrical connection wire 32 traverses the plate, including a grommet. Koplin discloses using a grommet 24a in a plate type cover 32 in order to allow a wire to traverse through the cover (see Fig. 5 and col. 8 lines 37-49). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a grommet in a cover plate for allowing a wire to traverse the plate, as taught by Koplin, in the first plate of Habbel, because it provides the advantage of .

Allowable Subject Matter
Claims 19-26 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

 With regard to independent claim 19, Habbel and Etemadi both teach a cover with a sensors support coupled to the cover with one or more sensor support holes for fasteners to connect a sensor. However, neither Habbel nor Etemadi teach or suggest the limitations of a second additional sensor support configured to couple to the cover  and having a second plurality of sensor support holes arranged in a second different orientation than first sensor support holes, and also where the first and second support are configured to separately couple to the cover.

With regard to claim 15, Habbel does not teach or suggest using a second sensor mounting assembly that mounts to a second opening in the HVAC panel and senses outdoor air flow while the first sensor mounting assembly mounts to the panel and senses return air flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861